Citation Nr: 0828815	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
personality disorder.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's request to reopen 
his claim of service connection for a personality disorder.  

In October 1997, the RO denied the veteran's claim of service 
connection for a personality disorder.  The veteran did not 
appeal the adverse determination, and as a result, the 
October 1997 RO decision is final.  Thus, new and material 
evidence is needed to reopen the claim.  38 U.S.C.A. § 5108, 
7105.  


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal of the RO's 
October 1997 decision denying his claim of service connection 
for a personality disorder, and that decision is final.  

2.  Evidence received since the October 1997 final decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a personality 
disorder.  


CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying service 
connection for the veteran's claimed personality disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has not been received by VA, 
and the veteran's claim of service connection for a 
personality disorder is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, the veteran was informed 
that his previous claim was denied because a personality 
disorder is considered a congenital or developmental defect.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in September 1997, and VA has obtained these 
records.  Copies of the private psychiatric records submitted 
by the veteran have also been incorporated with the record.  
Significantly, VA received correspondence from the veteran in 
July 2006 indicating that he had no additional evidence in 
support of his claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations for Reopening a Previously 
Denied Claim 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  



Facts and Analysis 

The veteran contends that he is entitled to service 
connection for a personality disorder, claimed as an 
emotional condition.  The RO decision denying this claim in 
October 1997 became final since the veteran did not appeal 
this decision, and the veteran must now submit new and 
material evidence to reopen the claim.  

Upon reviewing the evidence submitted by the veteran since 
the unfavorable decision, the Board finds that the evidence 
is neither new nor material and the claim of entitlement to 
service connection for a personality disorder will remain 
denied.  

In October 1997 the RO denied the veteran's claim of 
entitlement to service connection for a personality disorder, 
noting that, essentially, such disorders are considered to be 
a congenital and developmental defects for which service 
connection could not be granted.  

Under the provision s of 38 C.F.R. § 3.303(c), 4.9 (2007), a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation.  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Congenital or developmental 
conditions, if subjected to a superimposed disease or injury, 
may be service connected for the additional disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  In Browder v. 
Brown, 5 Vet. App. 268 (1993) and Browder v. Derwinski, 1 
Vet. App. 204 (1991), the United States Court of Appeals for 
Veterans Claims (Court) indicate that VA must consider 
whether a personality disorder diagnosed during service 
represented aggravation of a preexisting personality 
disorder.  

Therefore, to be material, the veteran must submit evidence 
indicating that his personality disorder was aggravated by 
military service.  Since the October 1997 decision, the 
veteran has submitted evidence of private psychiatric 
treatment.  Much of these records are illegible, but every 
attempt has been made to interpret the records.  In any 
event, they appear to indicate that the veteran has feelings 
of depression, anxiety and persecution.  There is no 
indication, however, that the veteran has been diagnosed with 
a psychiatric disorder and, significantly, there is no 
suggestion that the veteran has a personality disorder that 
was aggravated during his service.  

The veteran has also submitted a detailed employment history 
to VA.  While this evidence certainly indicates that the 
veteran has difficulty maintaining employment, it does 
nothing to support his claim of service connection for a 
personality disorder.  As such, this evidence is not 
material.  

The Board thus concludes that evidence discussed above does 
not qualify as new and material evidence.  The September 1997 
VA examination already noted that the veteran was depressed, 
anxious and exhibited odd behavior, and as such, this 
evidence is not new.  Additionally, the employment history 
supplied by the veteran simply does not support the veteran's 
claim, and is immaterial.  Therefore, the evidence submitted 
since the October 1997 RO decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection.  The claim is therefore not reopened.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's request to reopen 
his previously denied claim must be denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
personality disorder, the benefit sought on appeal is denied.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


